ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_09_FR.txt.                       833 	




                            DÉCLARATION DE M. LE JUGE AD HOC GUILLAUME



                        I.  Affaire relative à Certaines activités menées par le Nicaragua dans la région
                             frontalière — Costa Rica ayant présenté à l’issue des audiences de nouvelles
                             conclusions tendant à ce que sa souveraineté sur le territoire litigieux soit
                             reconnue — Conclusions tardives et de ce fait irrecevables — Respect par le
                             Nicaragua de l’ordonnance du 8 mars 2011 — Liberté de navigation sur le
                             fleuve San Juan — Régime applicable aux dommages transfrontières causés
                             par le dragage du fleuve.
                       II.	Affaire relative à la Construction d’une route au Costa Rica le long du
                            fleuve San Juan — Dommages causés par cette construction au Nicaragua
                            établis, mais absence de preuve du caractère important de ces dommages.

                         1. Je souscris à nombre des conclusions auxquelles est parvenue la
                      Cour. Je souhaiterais cependant présenter ici quelques observations et
                      préciser en quoi je me sépare sur certains points de la décision adoptée. Je
                      le ferai en traitant successivement des deux affaires jointes.


                        I. Affaire relative à Certaines activités menées par le Nicaragua
                                dans la région frontalière (Costa Rica c . Nicaragua)


                         2. Cette première affaire, intitulée affaire relative à Certaines activités
                      menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicara‑
                      gua), ne concernait initialement que ces activités et le Costa Rica concluait
                      exclusivement à la condamnation du Nicaragua pour avoir violé certaines
                      de ses obligations, en particulier en ne respectant pas la souveraineté du
                      Costa Rica sur la partie nord d’Isla Portillos (voir notamment les para-
                      graphes 1 et 2 de la requête introductive d’instance). Dans ses conclusions
                      finales, le Costa Rica demande en outre à la Cour de juger qu’il a souve-
                      raineté sur le territoire litigieux (par. 2 a)).

                        3. Dans sa décision, la Cour a dit :
                      a) que le Costa Rica a souveraineté sur le territoire litigieux tel que défini
                          par la Cour aux paragraphes 69 et 70 de son arrêt ;
                      b) que, en creusant trois caños et en établissant une présence militaire sur
                          le territoire costa‑ricien, le Nicaragua a violé la souveraineté de ce
                          dernier.
                        4. J’ai voté contre la première décision et en faveur de la seconde. Je
                      crois utile de m’expliquer sur les motifs de ces votes. Pour ce faire, je rap-
                      pellerai le droit applicable et la situation géographique locale avant de
                      préciser ma pensée.

                      172




5 Ord 1088.indb 340                                                                                          19/10/16 12:01

                      834 	certaines activités et construction d’une route (décl. guillaume)

                                                  1. Le droit applicable
                         5. L’article II du traité de limites entre le Costa Rica et le Nicaragua
                      du 15 avril 1858 dispose que la limite « entre les deux républiques, à partir
                      de la mer du Nord, partira de l’extrémité de Punta de Castilla, à l’embou-
                      chure du fleuve San Juan de Nicaragua, puis suivra la rive droite de ce
                      fleuve jusqu’à un point distant de trois milles anglais de Castillo Viejo ».
                      L’article IV précise que la baie de San Juan del Norte sera « commun[e]
                      aux deux républiques ». L’article VI ajoute que « [l]a République du Nica-
                      ragua aura le dominium et l’imperium exclusifs sur les eaux du fleuve San
                      Juan depuis son origine dans le lac jusqu’à son embouchure dans l’océan
                      Atlantique ».
                         6. Ces dispositions ont été interprétées au point 1 du troisième para-
                      graphe de la sentence du président Cleveland du 22 mars 1888 selon
                      laquelle
                            « [l]a frontière entre la République du Costa Rica et la République du
                            Nicaragua du côté de l’Atlantique commence à l’extrémité de Punta de
                            Castilla à l’embouchure du fleuve San Juan de Nicaragua, en leur état
                            respectif au 15 avril 1858. La propriété de tous atterrissements à Punta
                            de Castilla sera régie par le droit applicable en la matière. »
                        7. Devant à son tour interpréter ces textes, le général Alexander, dans
                      sa première sentence arbitrale du 30 septembre 1897, nota que
                            a) « [l]e Costa Rica devait avoir comme ligne de démarcation la rive
                               droite … du fleuve » ;
                            b) « cette démarcation impliquait aussi, à l’évidence, la propriété, par
                               le Nicaragua, de toutes les îles dans le fleuve ainsi que de la rive
                               et du promontoire gauches » ;
                            c) « il n’y a qu’un seul point de départ possible pour cette ligne, le
                               promontoire droit de la baie », c’est-à-dire « l’extrémité de Punta
                               de Castill[a], à l’embouchure du fleuve », telle qu’elle était en 1858.
                      L’extrémité de ce promontoire ayant cependant été recouverte par la mer
                      entre 1858 et 1897, le général Alexander retint comme point de départ de
                      la délimitation ce même promontoire dans l’état où il se trouvait à
                      l’époque de sa sentence. Il décida par suite que
                            « la ligne initiale de la frontière sera la suivante :
                               Son orientation sera nord-est sud-ouest, à travers le banc de sable,
                            de la mer des Caraïbes aux eaux de la lagune de Harbor Head. Elle
                            passera au plus près à 300 pieds au nord-ouest de la petite cabane qui
                            se trouve actuellement dans les parages. En atteignant les eaux de la
                            lagune de Harbor Head, la ligne frontière obliquera vers la gauche,
                            en direction du sud-est, et suivra le rivage autour du port jusqu’à
                            atteindre le fleuve proprement dit par le premier chenal rencontré.
                            Remontant ce chenal et le fleuve proprement dit, la ligne se poursui-
                            vra comme prescrit dans le traité. »


                      173




5 Ord 1088.indb 342                                                                                      19/10/16 12:01

                      835 	certaines activités et construction d’une route (décl. guillaume)

                        8. Dans sa deuxième sentence du 20 décembre 1897, le général Alexan-
                      der nota en outre que
                            « le fleuve San Juan traverse, dans sa partie inférieure, un delta plan
                            et sablonneux, et qu’il est bien sûr possible non seulement que ses
                            rives s’élargissent ou se resserrent de manière progressive, mais aussi
                            que ses chenaux soient radicalement modifiés… De tels changements,
                            qu’ils soient progressifs ou soudains, auront nécessairement des inci-
                            dences sur la ligne frontière actuelle. Mais, concrètement, les consé-
                            quences ne pourront être déterminées qu’en fonction des circonstances
                            particulières à chaque cas, conformément aux principes du droit
                            international applicables. »
                      Il ajouta que « [l]e mesurage et la démarcation proposés de la ligne fron-
                      tière seront sans incidence sur l’application desdits principes ». Il conclut
                      que « [c]e mesurage et cette démarcation auront pour seul effet de per-
                      mettre de déterminer plus aisément la nature et l’ampleur des modifica-
                      tions futures ».
                         9. C’est dans ces conditions que la démarcation a été opérée et que ses
                      résultats ont été consignés le 2 mars 1898 (minutes Alexander no X).

                         10. A titre complémentaire, le général Alexander précisa dans sa troi-
                      sième sentence du 22 mars 1898 que « [l]es frontières sont destinées à main-
                      tenir la paix et, ainsi, à prévenir les différends en matière de juridiction. A cet
                      effet, la frontière doit être la plus stable possible. » Il en déduisit que « [l]es
                      fluctuations du niveau des eaux n’auront aucune incidence sur l’emplace-
                      ment de la ligne frontière ; en revanche, toute modification des rives ou des
                      chenaux influera sur le tracé de cette ligne, d’une manière qui sera détermi-
                      née au cas par cas selon les règles du droit international applicables ».
                         11. On observera que ces diverses sentences ne sont pas d’une cohé-
                      rence parfaite. En effet la sentence Cleveland précise que la frontière com-
                      mence à l’extrémité de Punta de Castilla, à l’embouchure du fleuve dans
                      l’état où ce promontoire et cette embouchure se trouvaient le 15 avril 1858.
                      Cette sentence semble donc figer la situation telle qu’elle était à une date
                      précise. En revanche, les deuxième et troisième sentences Alexander n’ex-
                      cluent pas une évolution de la frontière dans l’avenir.

                                          2. La situation géographique actuelle
                        12. Or, et comme on pouvait le prévoir, la situation géographique a
                      profondément évolué depuis 1897 du fait de l’érosion du rivage à l’est du
                      delta et de son alluvionnement à l’ouest.
                      a) Le promontoire de Punta de Castilla s’est encore réduit et la borne
                           initiale posée en 1897 est aujourd’hui recouverte par les flots.
                      b) La lagune de Harbor Head a conservé pour l’essentiel son ancienne
                           configuration.
                      c) Les Parties sont en désaccord en ce qui concerne la situation de la
                           formation sableuse qui fermait en partie la lagune en 1897. Le Costa

                      174




5 Ord 1088.indb 344                                                                                         19/10/16 12:01

                      836 	certaines activités et construction d’une route (décl. guillaume)

                            Rica soutient que cette formation subsiste seulement dans la partie
                            orientale et qu’elle a disparu dans la partie occidentale. Il estime en
                            outre que le caño retenu par les sentences Alexander a également
                            disparu (CR 2015/14, p. 31). Le Nicaragua soutient que cette forma-
                            tion existe toujours et qu’elle demeure rattachée à l’île de San Juan et
                            à Punta de Castilla (CR 2015/15, p. 24).
                      d)    L’île de San Juan s’est, semble-t-il, rétrécie, mais elle figure toujours
                            sur les cartes les plus récentes.
                      e)    Le lit principal du fleuve San Juan est demeuré comparable à ce qu’il
                            était (avec quelques légères modifications). Il est toutefois difficile de
                            déterminer quelle est à l’heure actuelle son embouchure.
                      f)    La baie de San Juan del Norte s’est complètement ensablée. Elle a
                            disparu, comme d’ailleurs le port de Greytown, ainsi que le phare et
                            les installations que M. Vanderbilt avait construits sur l’île de San
                            Juan.

                                                   3. L’arrêt de la Cour
                         13. Le Nicaragua rappelle que, selon la première sentence arbitrale du
                      général Alexander, la frontière à partir du promontoire de Punta de Cas-
                      tilla « suivra le rivage autour du port [à Harbor Head] jusqu’à atteindre le
                      fleuve proprement dit par le premier chenal rencontré », puis remontera
                      « [l]e chenal et le fleuve proprement dit ». Il soutient qu’aujourd’hui le pre-
                      mier chenal rencontré en venant de l’est est le caño qu’il a dragué et que
                      la frontière s’établit sur ce chenal. Il en déduit que les activités qu’il a
                      menées sur ce caño et un peu plus au nord l’ont été en territoire nicara-
                      guayen et étaient licites. Le Costa Rica le nie.

                         14. La Cour a estimé que « la rive droite du caño que le Nicaragua a
                      dragué en 2010 ne correspond pas à la frontière entre les deux Etats »
                      (arrêt, par. 92). Je partage entièrement cette opinion et estime par suite
                      avec la Cour qu’en draguant ce caño, puis en creusant deux autres caños
                      et en établissant une présence militaire sur les lieux, le Nicaragua a violé
                      la souveraineté territoriale du Costa Rica.
                         15. En revanche, la Cour ne pouvait, me semble-t-il, se prononcer sur
                      les conclusions présentées tardivement par le Costa Rica et tendant à ce
                      que soit reconnue sa souveraineté sur le territoire litigieux. Aussi bien la
                      Cour n’était-elle pas en mesure de prendre une telle décision au vu du
                      dossier.
                         16. L’article 40, paragraphe 1, du Statut dispose que l’objet du diffé-
                      rend doit être indiqué dans la requête, comme il est rappelé à l’article 38,
                      paragraphe 1, du Règlement de la Cour. Celle‑ci considère que ces exi-
                      gences sont « essentielles au regard de la sécurité juridique et de la bonne
                      administration de la justice » (Ahmadou Sadio Diallo (République de Gui‑
                      née c. République démocratique du Congo), fond, arrêt, C.I.J. Recueil
                      2010 (II), p. 656, par. 38, citant Certaines terres à phosphates à Nauru
                      (Nauru c. Australie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992,

                      175




5 Ord 1088.indb 346                                                                                      19/10/16 12:01

                      837 	certaines activités et construction d’une route (décl. guillaume)

                      p. 267, par. 69). L’objet d’un différend est ainsi délimité par les demandes
                      présentées dans la requête. Les demandes additionnelles ne sont rece-
                      vables que si elles rentrent dans cet objet ; dans le cas contraire, elles
                      doivent être écartées comme tardives. Cette règle ne supporte exception
                      que si les demandes nouvelles étaient implicitement contenues dans la
                      requête ou découlaient directement de la question qui fait l’objet de la
                      requête (Ahmadou Sadio Diallo, précité, p. 657, par. 41, citant ces deux
                      critères dégagés par la Cour dans l’arrêt sur les exceptions préliminaires
                      rendu en l’affaire relative à Certaines terres à phosphates à Nauru (Nauru
                      c. Australie), précité, p. 266, par. 67). Or, en l’espèce, la requête était rela-
                      tive à certaines activités du Nicaragua dans la zone frontalière et n’avait
                      pas pour objet la détermination du territoire des Parties. En outre, les
                      nouvelles demandes du Costa Rica n’étaient pas implicitement contenues
                      dans la requête et ne découlaient pas directement de la question qui avait
                      fait l’objet de cette dernière. Elles transformaient un contentieux de la
                      responsabilité en un contentieux territorial.
                         17. J’ajouterai que peu importe le fait que le Nicaragua n’ait pas
                      objecté aux conclusions nouvelles du Costa Rica, et que l’un de ses
                      conseils ait même admis que les deux Parties demandaient à la Cour de se
                      prononcer sur le tracé de la frontière et la souveraineté territoriale en
                      résultant (CR 2015/15, p. 58). Ce faisant, le Nicaragua a certes admis la
                      compétence de la Cour pour statuer sur les conclusions nouvelles du
                      Costa Rica. Mais il convient de ne pas confondre compétence et recevabi-
                      lité. Même si ces conclusions nouvelles relevaient de la compétence de la
                      Cour au titre du forum prorogatum, elles n’en devaient pas moins être
                      présentées dans le respect des règles de procédure fixées par le Statut et le
                      Règlement de la Cour. Il incombait à la Cour de s’interroger proprio motu
                      sur la recevabilité des nouvelles conclusions du Costa Rica 1.
                         18. Cette solution s’imposait d’autant plus que la Cour ne disposait
                      pas de tous les éléments nécessaires pour se prononcer clairement. Elle a
                      d’ailleurs soigneusement évité de le faire. Tout en reconnaissant la souve-
                      raineté du Costa Rica sur le territoire litigieux, elle s’est en effet abstenue
                      d’en fixer les limites. Elle a certes défini ce territoire comme « la partie
                      septentrionale [d’]Isla Portillos … comprise entre la rive droite du caño
                      litigieux, la rive droite du fleuve San Juan lui‑même jusqu’à son embou-
                      chure dans la mer des Caraïbes et la lagune de Harbor Head » (arrêt,
                      par. 69). Par voie de conséquence, elle a reconnu, en accord avec les Par-
                      ties, la souveraineté du Nicaragua sur cette lagune et sur la formation
                      sableuse qui en marque la limite. Elle a également constaté la souverai-
                      neté du Costa Rica sur le territoire litigieux. Mais elle a aussi relevé que
                      les Parties avaient exprimé des vues divergentes sur la localisation de
                      l’embouchure du fleuve San Juan dans la mer des Caraïbes sans aborder
                      la question de son emplacement précis. Elle a par la suite décidé de ne pas
                      se prononcer sur ce point (ibid., par. 70). Elle a tenu le même raisonne-

                         1 Voir dans ce sens, R. Kolb, La Cour internationale de Justice, Paris, Pedone, 2013,

                      p. 256.

                      176




5 Ord 1088.indb 348                                                                                              19/10/16 12:01

                      838 	certaines activités et construction d’une route (décl. guillaume)

                      ment pour le segment de la côte caraïbe qui va de la lagune de Harbor
                      Head à l’embouchure du San Juan (arrêt, par. 70).
                         19. Je comprends les scrupules de la Cour sur ces deux derniers points.
                      Le dossier est muet sur le premier et incomplet sur le second. Je note en
                      particulier que le professeur Thorne, expert du Costa Rica, ne traite pas
                      de cette seconde question dans son rapport. Le professeur Kondolf,
                      expert du Nicaragua, précise par contre que « la lagune semble être reliée
                      sous l’angle hydrologique à Greytown Harbor à l’ouest, via un chenal se
                      trouvant derrière le cordon littoral » (rapport figurant en appendice du
                      contre‑mémoire du Nicaragua, vol. I, sect. 2.7). En outre, ce chenal appa-
                      raît sur certaines photos récentes. Enfin, il figure sur les cartes les plus
                      fiables produites par le Costa Rica. J’aurais par suite tendance à penser
                      que la description des lieux faite par le Nicaragua est plus proche de la
                      réalité que celle défendue par le Costa Rica. Le silence de la Cour n’en
                      demeure pas moins compréhensible.
                         20. La Cour a ainsi été amenée à définir le territoire litigieux, puis à
                      décider quel Etat avait souveraineté sur ce territoire sans fixer complète-
                      ment les limites dudit territoire. Or, selon la jurisprudence, « « [d]éfinir »
                      un territoire signifie définir ses frontières » (Différend territorial (Jamahi‑
                      riya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 26, par. 52). La
                      Cour, en procédant comme elle l’a fait, a méconnu ce principe, comme
                      elle a méconnu sa jurisprudence concernant la recevabilité des demandes
                      nouvelles. Il eût été suffisant en l’espèce de constater que les activités du
                      Nicaragua avaient eu lieu en territoire costa‑ricien sans se prononcer sur
                      ces demandes.
                         21. J’ai par ailleurs souscrit aux conclusions de l’arrêt selon lesquelles,
                      « en creusant deux caños en 2013 et en établissant une présence militaire
                      sur le territoire litigieux, le Nicaragua a violé les obligations auxquelles il
                      était tenu en vertu de l’ordonnance en indication de mesures conserva-
                      toires rendue par la Cour le 8 mars 2011 » (point 3 de la décision de la
                      Cour). J’ajouterai que, contrairement à ce que soutient le Costa Rica, le
                      Nicaragua avait respecté les autres dispositions de l’ordonnance, comme
                      le reconnaît implicitement la Cour.
                         22. Le point 4 de la décision de la Cour concerne certains incidents
                      évoqués par le Costa Rica. Il appelle de ma part quelques observations
                      complémentaires. Les deux incidents mentionnés au paragraphe 135 de
                      l’arrêt emportaient certainement violation de la part du Nicaragua des
                      droits de navigation que le Costa Rica tient du traité de 1858 tel qu’inter-
                      prété par la Cour en faveur des habitants de la rive droite du fleuve. En
                      revanche, les trois autres incidents mentionnés par le Costa Rica et non
                      retenus par la Cour n’emportaient pas une telle violation (arrêt, par. 136).
                      Le premier d’entre eux concernait un instituteur qui aurait été empêché
                      de se rendre à son école en bateau au motif qu’il n’avait pas obtenu la
                      permission écrite du Nicaragua à cet effet. Il n’est cependant étayé que
                      par des articles de presse et n’est pas établi. Il en va de même d’un autre
                      incident impliquant deux habitants du Costa Rica qui, d’après la déclara-
                      tion de l’officier de police costa‑ricien ayant reçu la plainte, se seraient vu

                      177




5 Ord 1088.indb 350                                                                                     19/10/16 12:01

                      839 	certaines activités et construction d’une route (décl. guillaume)

                      contraints de payer une taxe de départ à un poste de l’armée nicara-
                      guayenne. Le dernier incident concernait des journalistes qui n’auraient
                      pas été autorisés à se rendre à Isla Portillos. Mais ces journalistes n’exer-
                      çaient aucune activité commerciale sur le fleuve et n’habitaient pas la rive
                      droite du fleuve San Juan. Dès lors leur déplacement ne relevait pas des
                      dispositions du traité de 1858 tel qu’interprété par la Cour. Au total, les
                      deux incidents prouvés sont évidemment regrettables, mais on ne peut
                      manquer de noter qu’il s’agit là de deux incidents isolés en cinq ans dont
                      on ne saurait tirer des conclusions concernant le comportement d’en-
                      semble des autorités nicaraguayennes.
                         23. Le Costa Rica se plaignait par ailleurs des conditions dans les-
                      quelles le Nicaragua a procédé au dragage du fleuve San Juan. La Cour a
                      écarté ces conclusions par des motifs recueillant mon entier accord. Elle a
                      notamment estimé que, en l’absence de tout dommage transfrontière
                      résultant du dragage du fleuve, il n’était pas nécessaire pour elle de déter-
                      miner le régime de responsabilité applicable en la matière (arrêt, par. 119).
                      Elle ne s’est par suite pas prononcée sur la question de savoir si le régime
                      de responsabilité établi pour ce type de dommage par le traité de 1858
                      avait ou non été modifié du fait de l’évolution du droit international cou-
                      tumier.
                         24. A cet égard, je souhaiterais rappeler que, selon le point 6 du troi-
                      sième paragraphe de la sentence arbitrale du président Cleveland du
                      22 mars 1888,
                            « [l]a République du Costa Rica ne peut empêcher la République du
                            Nicaragua d’exécuter à ses propres frais et sur son propre territoire
                            de tels travaux d’amélioration, à condition que le territoire du
                            Costa Rica ne soit pas occupé, inondé ou endommagé en consé-
                            quence de ces travaux et que ceux‑ci n’arrêtent pas ou ne perturbent
                            pas gravement la navigation sur ledit fleuve ou sur l’un quelconque
                            de ses affluents en aucun endroit où le Costa Rica a le droit de navi-
                            guer. La République du Costa Rica aura le droit d’être indemnisée si
                            des parties de la rive droite du fleuve San Juan qui lui appartiennent
                            sont occupées sans son consentement ou si des terres situées sur cette
                            même rive sont inondées ou endommagées de quelque manière que
                            ce soit en conséquence de travaux d’amélioration. »
                        25. Il ressort de ces dispositions que, pour reprendre les termes de la
                      Cour dans son arrêt du 13 juillet 2009,
                            « le Nicaragua peut exécuter [à ses frais] les travaux d’amélioration
                            [de la navigation sur le fleuve San Juan] qu’il estime convenables, à
                            condition que lesdits travaux ne perturbent pas gravement la naviga-
                            tion sur les affluents du San Juan appartenant au Costa Rica » (Dif‑
                            férend relatif à des droits de navigation et des droits connexes (Costa
                            Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 269, par. 155).
                         26. Par ailleurs, selon la sentence du président Cleveland, les opéra-
                      tions d’amélioration menées à des fins de navigation sur le San Juan

                      178




5 Ord 1088.indb 352                                                                                   19/10/16 12:01

                      840 	certaines activités et construction d’une route (décl. guillaume)

                      doivent l’être sans qu’il y ait occupation du territoire costa‑ricien, sans
                      que celui‑ci soit inondé et sans que d’autres dommages soient causés à ce
                      territoire. La sentence ajoute que le Costa Rica a le droit d’être indemnisé
                      de tout dommage de ce type.
                         27. Les Parties s’opposent sur l’interprétation à donner à cette dernière
                      disposition. Le Nicaragua soutient que, en cas de dommage résultant de
                      travaux d’amélioration du fleuve, le Costa Rica n’est pas en droit d’empê-
                      cher la poursuite de ces travaux, mais peut seulement demander indemni-
                      sation du préjudice subi. Le Costa Rica est d’une opinion contraire.
                         28. Pour ma part, j’observerai que les première et seconde phrases du
                      point 6 du troisième paragraphe de la sentence du président Cleveland
                      n’ont pas la même portée. En effet, le droit à indemnisation du Costa Rica
                      est reconnu dans la seconde phrase uniquement en cas de dommages cau-
                      sés à son territoire et non en cas de perturbation grave apportée à la navi-
                      gation. Par ailleurs, les dommages ponctuels résultant en territoire
                      costa‑ricien des travaux menés sur le San Juan impliquent indemnisation
                      du préjudice subi. Il s’agit là, me semble‑t‑il, de dommages transfrontières
                      relevant d’un régime de responsabilité objective (pour un cas analogue,
                      voir les sentences arbitrales des 16 avril 1938 et 11 mars 1941 dans l’af-
                      faire de la Fonderie du Trail, Nations Unies, Recueil des sentences arbi‑
                      trales (RSA), t. III, p. 1905‑1982). Ce régime de responsabilité est à mon
                      sentiment toujours applicable. Le traité de 1858 et la sentence Cleveland
                      donnent au Nicaragua une large liberté d’action pour les travaux à exécu-
                      ter sur le fleuve San Juan. Cette liberté comporte une contrepartie : l’obli-
                      gation d’indemniser le Costa Rica des dommages causés à son territoire,
                      que ces dommages soient importants ou non. Ce régime spécial, qui forme
                      un tout, demeure applicable, et je ne vois pas de raison de restreindre les
                      droits à indemnisation du Costa Rica, pas plus que les droits à agir du
                      Nicaragua. Ces droits sont indissolublement liés.
                         29. Je partage enfin entièrement les conclusions auxquelles la Cour est
                      parvenue lorsqu’elle a rejeté l’ensemble des conclusions du Costa Rica
                      concernant la réparation des dommages qu’il a pu subir à l’exception des
                      dommages matériels causés par les activités illicites du Nicaragua sur le
                      territoire costa‑ricien. Ces dommages sont ceux ayant pu résulter de la
                      construction des caños. Ils sont à l’évidence modestes et l’on peut espérer
                      que les deux Etats pourront parvenir à les évaluer d’un commun accord.


                        II. Affaire relative à la Construction d’une route au Costa Rica
                               le long du fleuve San Juan (Nicaragua c. Costa Rica)


                        30. En ce qui concerne cette seconde affaire, je souscris à la décision de
                      la Cour selon laquelle le Costa Rica, lors de la construction de la
                      route 1856, a violé ses obligations procédurales en ne procédant pas à une
                      étude d’impact environnementale préalable. Le Nicaragua soutenait en
                      outre que la construction de la route avait eu un impact préjudiciable impor-
                      tant sur le fleuve San Juan. La Cour a écarté ces prétentions. Je m’y suis

                      179




5 Ord 1088.indb 354                                                                                   19/10/16 12:01

                      841 	certaines activités et construction d’une route (décl. guillaume)

                      rallié avec quelque hésitation et souhaiterais fournir certaines explications
                      complémentaires à cet égard.
                         31. Il ne fait guère de doute que cette route, construite à la hâte par
                      diverses entreprises sans planification technique préalable et sans surveil-
                      lance suffisante, souffrait de nombreuses malfaçons qui en l’état n’ont été
                      réparées que pour partie et parfois de façon temporaire.
                         32. Les Parties s’accordent pour penser que la construction de la route
                      a entraîné une augmentation de la charge sédimentaire du fleuve San Juan.
                      Elles divergent sur la quantité de sédiments en cause.
                         Pour le professeur Kondolf, il s’agirait de 190 000 à 250 000 tonnes par
                      an (arrêt, par. 182). Pour le professeur Thorne, il s’agirait tout au plus
                      d’environ 75 000 tonnes par an (ibid., par. 183). Les experts discutent en
                      outre de la part dans ces totaux des sédiments grossiers se déposant sur le
                      fond du fleuve et de ceux restant en suspension. Les premiers, selon les
                      évaluations, vont de 5 à 18 %.
                         Les Parties en revanche estiment toutes deux que 90 % des eaux du San
                      Juan se déversent dans la mer via le fleuve Colorado et 10 % via le cours
                      inférieur du San Juan (ibid., par. 198). Elles s’accordent aussi pour penser
                      que 16 % des sédiments en suspension et 20 % des sédiments grossiers sont
                      transportés par le San Juan, le reste l’étant par le Colorado (ibid.).
                         Sur la base de ces données, le Nicaragua expose que 22 192 tonnes de
                      sédiments se retrouvent chaque année dans le cours inférieur du San Juan
                      (dont 7600 tonnes de sédiments grossiers) (CR 2015/10, p. 13). Le
                      Costa Rica soutient que ces derniers sont seulement de l’ordre de 750
                      à 1500 tonnes par an (voir notamment le rapport du professeur Thorne
                      figurant en appendice de la duplique du Costa Rica, vol. I, par. 4.100).
                         33. En revanche les Parties s’accordent pour constater que la charge
                      sédimentaire du fleuve San Juan est déjà très élevée. Le Costa Rica l’évalue
                      à 12 678 000 tonnes par an et l’expert du Nicaragua mentionne le chiffre
                      de 13 700 000 tonnes (arrêt, par. 193). Dès lors, la charge annuelle sédi-
                      mentaire moyenne attribuable à la route correspond, selon les évaluations,
                      de 0,6 % à 2 % de la charge sédimentaire totale (ibid., par. 186 et 194).
                         34. Il me paraît dès lors établi que l’augmentation de la charge sédi-
                      mentaire du fleuve résultant de la construction de la route conduisait
                      nécessairement à des travaux de dragage supplémentaire du bas San Juan
                      et causait ainsi un dommage au Nicaragua.
                         35. S’agit‑il là d’un dommage frontalier important ? On peut en douter,
                      compte tenu de la charge en sédiment qui est déjà celle du fleuve San Juan.
                      Le Nicaragua soutient certes que la charge sédimentaire additionnelle née
                      de la construction de la route, bien que marginale, a créé des obstacles
                      sérieux à la navigation dans les trois premiers kilomètres du cours infé-
                      rieur du fleuve. Je n’exclus nullement qu’il puisse en être ainsi, mais suis
                      contraint de constater que le Nicaragua n’en apporte pas la preuve et que
                      de ce fait ses conclusions sur ce point ne peuvent qu’être écartées.

                                                                  (Signé) Gilbert Guillaume.


                      180




5 Ord 1088.indb 356                                                                                   19/10/16 12:01

